This is an action in replevin commenced by the Madill Oil  
Cotton Company to recover possession of certain personal property from W.O. Davidson. There was a trial to a jury, resulting in judgment for defendant, and plaintiff has appealed.
The sole question urged by plaintiff in its brief is that there was no evidence to sustain the verdict. An examination of the record discloses that the evidence was conflicting. The rule of universal application in this jurisdiction is that in an action at law where there is any evidence adduced upon the trial reasonably tending to sustain a verdict, the same will not be disturbed upon appeal.
The judgment of the trial court should be affirmed.
By the Court: It is so ordered.